Concurring Opinion by
Mr. Justice Pomeroy:
I join in the opinion of the Court, but add these few words in regard to our decision in Doebler v. Mincemoyer, 446 Pa. 130, 285 A.2d 159 (1971).
Doebler involved the incompatibility of the positions of instructor in a community college and that of school director of one of the school districts sponsoring the college. Although the incompatibility clause of the Public School Code of 1949, P. L. 30, Article III, Section 322, as amended (24 P.S. §3-322), does not expressly encompass community college employment, it was the opinion of the Court in that case that a community college “comes within the purview of ‘joint school’ as that term is used in Section 322 of the School Code”. 446 Pa. 130 at 133.
*526In the instant case, in contrast, in anticipation of the creation of intermediate units, Section 322 of the Public School Code was amended by the General Assembly to deal specifically with the problem of eligibility and incompatibility as affected by the new units.1 That is to say, the legislature has seen fit to forbid only certain specified officers of intermediate units, vis., an executive director or assistant executive director, from holding at the same time a position as school director. By such action, the legislature has evidenced a construction of the phrase “joint school or department” which does not include intermediate units. Thus, while in Doébler we were free to construe the quoted language so as to encompass community colleges, we are not similarly free with respect to intermediate units. As the opinion of the Court states, we may not disregard this clearly expressed letter of the law under the pretext of pursuing its spirit. Statutory Construction Act of 1972, 1 Pa.S. §1921 (b).
Mr. Justice Nix joins in this concurring opinion.

 Section 322 was amended by Act of January 14, 1970, P. L. (1969) 468, §4, effective July 1, 1970. Intermediate units were created by a subsequent amendment, Act of May 4, 1970, P. L. 311, effective immediately.